Citation Nr: 0419092	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to September 
1975 and from January 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge on March 11, 2004.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.

The Board notes that the veteran raised an issue at his 
hearing of entitlement to service connection for a foot 
disability.  Entitlement to service connection for right foot 
and right ankle disabilities was previously denied by the RO 
in a rating decision dated in August 2001.  The veteran's 
claim made at the hearing is referred to the RO for 
appropriate adjudication either as a claim to reopen, or as a 
claim for a different disability, whichever is appropriate.  
Additionally, the Board notes that in a document received at 
the RO on October 15, 2003, the veteran has raised the issue 
of entitlement to an increased rating for his knee 
disability.  This issue is also referred to the RO for 
appropriate adjudication.


REMAND

A significant change in the law occurred during the pendency 
of this appeal, when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  VA also has a duty to inform the veteran of what is 
necessary for his claim to be granted, and a duty to ask for 
the veteran to provide all available evidence.

The record indicates that the veteran is currently receiving 
treatment at the VA Medical Center (VAMC) in New Orleans, 
Louisiana.  The claims folder contains no evidence from the 
VAMC New Orleans since May 2001.  The RO must contact the 
VAMC in New Orleans, Louisiana and obtain all records for the 
veteran from May 2001 to the present.  Decisions of the Board 
must be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).

Moreover, it appears from the testimony advanced by the 
veteran that he is not only claiming secondary service 
connection, but is also arguing that the back and hip 
disabilities were incurred during service.  The RO needs to 
address this aspect of the claim.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The claims file must be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Specifically the RO 
should ensure that the veteran is told 
what he must do, what the RO will do, 
what is necessary for his claims to be 
granted, and he must be asked to submit 
all available evidence.

2.  The RO must contact the VAMC in New 
Orleans, Louisiana and obtain all records 
for the veteran dated from May 2001 to 
the present.  If no records are 
available, written confirmation of that 
fact should be obtained.

3.  Following the above, the veteran's 
claims should be readjudicated, including 
reviewing all newly obtained evidence, 
and to include the issue of direct 
service connection for the claimed 
disabilities.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
unless he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




